Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The foreign language items of the IDS were not provided with abstracts, machine translations etc. Applicant’s limited description of the references did not provide sufficient information to conclude these references could form the basis of rejections.

Applicant's election with traverse of group I in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that:
 (1) there is a technical relationship between the groups  
 (2) that the claims were not interpreted in light of the specification
 (3) the groups define the same invention and are not distinct from one another

This is not found persuasive because the question is whether or not there is a special technical relationship between the groups.  A special technical relationship must itself be patentable.  As shown in the subsequent rejections, claim 1 is not patentable and therefore there is no special technical relationship.
Applicant provides no explanation why/how the specification somehow changes the plain meaning of the claims or make claim 1 (ie the technical relationship) patentable.
If applicant considers the groups to be indistinct inventions, then applicant should clearly so state and admit the groups are obvious variants from one another. Those claims would then be examined with group I.

The requirement is still deemed proper and is therefore made FINAL.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The percentages are inconsistent with 8-30pph of claim 1.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1,2,6-11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsunaga 6447970.
Matsunaga exemplifies (production example 15 col 40) reacting fumaric acid, trimellitic acid (collectively applicant’s “i”), propoxylated BPA (applicant’s “i”), ethoxylated BPA (applicant’s “ii”) and Wax4. The acids and alkoxylated BPA form applicant’s polyester. The wax is present in 10 parts per 100 parts of the polyester forming ingredients. Wax4 (table 3) is polypropylene denatured by maleic anhydride.
Whether or not the maleation is at the terminal of the polypropylene chain is not clear for Wax4. However, Matsunaga (col 8 line 41) depicts that when maleated polyethylene is used, the maleation is at the terminal. 
It stands to reason that Wax4 is terminally modified with maleic anhydride. Alternatively, such terminal modification would have been obvious.

In regards to applicant’s dependent claims:
The acid value of the maleated polypropylene can be as high as 20mgKOH/g (col 8 line 55).
The Mn of Wax4 is not reported although it has a Mp of 2300g/mol (table 3) and a Mw/Mn of 6.7. More generally Matsunaga (col 7 line 65-67) suggests a wide Mp range of 500-20,000. Undoubtedly, this overlaps applicant’s Mn range of 500-8,000.
This wax modified polyester (H-10) is later combined with L-5 in a 60/50 ratio (embodiment 14 of table 4).
The Tg and softening point of this polyester is not reported. However, applicant exemplifies (A3 of table 1) a similar polyester of fumaric acid, trimellitic acid, ethoxylated BPA and propoxylated BPA. Applicant’s polyester has the claimed Tg and softening point. It is assumed the reference’s polyester would have a similar Tg and softening point.
The polyester should have an acid value of 2-40mgKOH/g (col 5 line 38).
The polyester’s Mp should be 2,000-15,000 (col 6 line 13) which undoubtedly overlaps applicant’s Mn range of 1500-6,000.

Claims 1,2,6-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013044786 in view of JP07114208.
JP2013044786 (table 3) exemplifies polymerizing terephthalic acid, adipic acid, trimellitic acid (collectively applicant’s “i”), propoxylated BPA (ie applicant’s “ii”) and ethoxylated BPA (ie applicant’s “i”). Both alkoxylated BPA’s (paragrapg 123) have 2.5 mol alkylene oxide per mol of BPA. This forms a polyester binder for toners (abstract). The binder (paragraph 131) is then combined with iron oxide particles, wax and a charge control resin which is an acid modified polyolefin (paragraph 10) such as a maleated polyolefin (paragraph 42).
Although the acid modified polyolefin can be a polypropylene (paragraph 25), the reference does not specific the acid modification be at the terminal of the polypropylene chain.
Similarly, JP07114208 discloses toners of polyesters made from alkoxylated BPA (paragraph 10), diacids, other diols and polypropylene (abstract). The polypropylene (paragraph 32) can be a polypropylene terminated with maleic anhydride. 3-40% of the maleic anhydride terminated polypropylene (paragraph 14,15,26) improves the polyester by reacting (ie esterifying) with polyester.
It would have been obvious to react a maleic anhydride terminated polypropylene with JP2013044786’s polyester to achieve the benefits discussed by JP07114208.

	In regards to applicant’s dependent claims:
	A 2,000g/mol polypropylene with a maleic anhydride group at one end (paragraph 32) would an acid number of ~56mgKOH/g polymer.
	The polypropylene’s Mw should be below 50,000g/mol (abstract) such as 2,000 or 10,000g/mol (paragraph 32). Given Mn is always lower than Mw, applicant’s 500-8,000g/mol is rendered obvious.
	When the polyester/modified polypropylene ratio is 80-77/20-23
	 The polyester has a Tg of 53-63 0C (table 3 of JP2013044786).
	Given the reference has the required Tg, it is assumed the required softening point is also met. Furthermore, applicant’s examples show the required softening point is achieved with alkoxylated PBA, trimellitic acid and a combination of aromatic and aliphatic diacids. This further predicts a high softening point is inherently present for JP2013044786’s polyesters.
The polyester has an acid value of 2-39 (table 3 of JP2013044786).
	The Mn of the polyester is not given. However, Mp is said to be 5,000-20,000 and Mw/Mn 5-50 (paragraph 63). Assuming Mp is somewhere near Mn, the Mn would appear to be ~a few hundred to 4,000g/mol.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Randy Gulakowski, can be reached at telephone number  571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/20/22